Exhibit 10.2

 

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

DATED JANUARY 14, 2010

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 26000 Commercentre Drive, Lake Forest,
California 92630, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose
address is 120 South LaSalle Street, Chicago, Illinois 60603, Chicago, Illinois
60603.  All capitalized terms used herein without definition shall have the same
meanings herein as those terms have been defined in the Loan and Security
Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

Section A.             AMENDMENT

 

1.             The definition of “Letter of Credit Maturity Date” in Section 1.1
Defined Terms is hereby deleted and the following is inserted therefore:

 

“Letter of Credit Maturity Date” shall mean 15 months past the Revolving Loan A
Maturity Date.

 

2.               The first sentence of Section 12.10 Letters of Credit is hereby
deleted and the following is inserted therefore:

 

12.10   Letters of Credit.  With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12 and with respect to all Letters of Credit with a
Letter of Credit Maturity Date past the Revolving Loan A Maturity Date, the
Borrower shall at such time deposit in a cash collateral account opened by the
Bank an amount equal to the Letter of Credit Obligations then outstanding.

 

Section B.             NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this First Amendment and the Loan and
Security Agreement shall continue in full force and effect in accordance with
its original terms.  Reference to this specific Amendment need not be made in
the Loan and Security Agreement, or any other instrument or document executed in
connection therewith, any reference in any such items to the Loan and Security
Agreement being sufficient to refer to the Loan and Security Agreement as
amended hereby.

 

--------------------------------------------------------------------------------


 

Section C.             CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this First Amendment, the Bank shall not
be required to continue all or any portion of the Loans if any of the following
conditions shall have occurred:

 

1.             Documents.   The Borrower shall have failed to execute and
deliver or shall have failed to cause to have executed and delivered to Bank any
of the following Documents, all of which must be satisfactory to the Bank and
the Bank’s counsel in form, substance and execution:

 

(a)           Amendment.   Two copies of the First Amendment duly executed by
the Borrower, as well as continued satisfaction of all conditions set forth in
the Loan and Security Agreement.

 

(b)           Reaffirmation of Guaranties and Security Agreements.    Two copies
of the Reaffirmations of Guaranties and Security Agreements, of even date
herewith, duly executed by the Guarantors.

 

2.             Event of Default.   The Borrower hereby represents to the Bank
that no Event of Default or Unmatured Event of Default or Material Adverse
Effect has occurred or is continuing.

 

3.             Representations, Warranties and Covenants. The Borrower hereby
represents to the Bank that as of the date hereof, the representations,
warranties and covenants set forth in the Loan and Security Agreement, as
amended to date, are and shall be and remain true and correct in all material
respects (except that the financial covenants shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Bank) and the
Borrower is in full compliance with all other terms and conditions of the Loan
and Security Agreement.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.  This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of this 14th day of January 2010.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

CFO

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Steve Trepiccione

 

Name:

Steve Trepiccione

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

 

 

 